Exhibit 10.1

Execution Copy

FIRST AMENDMENT TO

CONTRIBUTION AND IMPLEMENTATION AGREEMENT

THIS FIRST AMENDMENT TO CONTRIBUTION AND IMPLEMENTATION AGREEMENT (this
“Amendment”) is made as of June 2, 2016 by and among Colony Capital, Inc.
(formerly Colony Financial, Inc.), a Maryland corporation (“CFI”), Colony
Capital Operating Company, LLC (formerly CFI RE Masterco, LLC), a Delaware
limited liability company and wholly-owned subsidiary of CFI (“OP”), Colony
Capital, LLC, a Delaware limited liability company (“CC”), Colony Capital
Holdings, LLC, a Delaware limited liability company (“CC Holdings”), Colony
Capital OP Subsidiary, LLC, a Delaware limited liability company and wholly
owned subsidiary of CC (“NewCo”), CCH Management Partners I, LLC, a Delaware
limited liability company (“CCH”), FHB Holding LLC, a Delaware limited liability
company (“FHB LLC”), and Richard Saltzman (“Saltzman”, together with CC
Holdings, CC, CCH and FHB LLC, collectively, the “Contributors” and each, a
“Contributor”).

W  I  T  N  E  S  E  T  H

WHEREAS, the Contributors, CFI, OP and NewCo are parties to that certain
Contribution and Implementation Agreement, dated as of December 23, 2014 (the
“Contribution Agreement”) (capitalized terms used but not defined herein shall
have the meanings ascribed to them in the Contribution Agreement);

WHEREAS, CFI, NORTHSTAR REALTY FINANCE CORP., a Maryland corporation, NORTHSTAR
ASSET MANAGEMENT GROUP INC., a Delaware corporation, NEW POLARIS INC., a
Maryland corporation, NEW SIRIUS, INC., a Maryland corporation, NORTHSTAR REALTY
FINANCE LIMITED PARTNERSHIP, a Delaware limited partnership, SIRIUS MERGER
SUB-T, LLC, a Delaware limited liability company, and NEW SIRIUS MERGER SUB,
LLC, a Delaware limited liability company, have entered into that certain
Agreement and Plans of Merger, dated as of the date hereof (the “Merger
Agreement”);

WHEREAS, the Contributors and CFI may amend the Contribution Agreement pursuant
to Section 11.2 thereof;

WHEREAS, the Contributors and CFI desire to amend the terms of the Contribution
Agreement as set forth herein;

WHEREAS, pursuant to Section 11.4 of the Contribution Agreement, all amendments,
modifications, waivers, elections and determinations of CFI under or with regard
to the Contribution Agreement shall be made only with the prior approval of a
majority of the Independent Directors;

WHEREAS, a majority of the Independent Directors has approved this Amendment.

NOW, THEREFORE, the Contributors and CFI hereby agree as follows:

1.    Amendments to Contribution Agreement.



--------------------------------------------------------------------------------

(i)    The Contribution Agreement is hereby amended by deleting Section
3.5(a)(ii) in its entirety and replacing it with the following:

“Benchmark FFO” means net income allocable to common shareholders and OP Common
Unit holders of CFI (computed in accordance with GAAP), excluding (A) realized
gains (or losses) from sales of real estate and non-real estate assets, (B)
realized and unrealized performance fees related to the real estate and non-real
estate private fund business, net of respective performance compensation
expenses, (C) purchase accounting adjustments and costs arising from the
transaction or the Merger Transaction, (D) real estate depreciation and
amortization and (E) adjustments related to changes in GAAP during the FFO
Measurement Period, in all cases after adjustments for CFI’s proportionate share
of such items from unconsolidated partnerships and joint ventures.
Notwithstanding the foregoing, Benchmark FFO will (i) include (A) the unrealized
fair value gains and losses from CFI GP Investments, (B) realized investment
income, gains and losses from CFI GP Investments, and (ii) exclude (A) any
potential expenses related to contingent consideration, (B) any payment pursuant
to the Colony Mark Transfer Agreement, (C) transaction and other costs arising
as a result of the transaction or the Merger Transaction (including without
limitation taxes, integration costs, change of control, retention and severance
payments and other non-recurring costs and expenses relating to the transaction
or the Merger Transaction), remeasurement gains and losses arising from the
transaction or the Merger Transaction, and amortization of intangible assets,
liabilities and step-up adjustments recognized as a result of the transaction or
the Merger Transaction, (D) realized gains and losses related to sales of CFI’s
interest in the Colony American Homes platform and (E) realized gains and losses
from sale of non-real estate assets other than those related to CFI GP
Investments. Benchmark FFO is not intended to represent funds from operations
(FFO) or adjusted FFO in accordance with the NAREIT definition.

(ii)    The Contribution Agreement is hereby further amended by adding the
following clauses to Section 3.5(a):

(xxiii) “CFI” means, for purposes of this Section 3.5 only, (i) from the Closing
Date through the day prior to the closing of the Merger Transaction (the
“Pre-Merger Period”), Colony Capital, Inc., and (ii) from and after the date of
the closing of the Merger Transaction (the “Post-Merger Period”), the Surviving
Company and its successors and assigns.

(xxiv) “CFI Class A Common Stock” means, for purposes of this Section 3.5 only,
(i) during the Pre-Merger Period, the Class A Common Stock of CFI, and (ii)
during the Post-Merger Period, New Polaris Class A Common Stock (as defined in
the Merger Agreement); provided that during the Post-Merger Period, for purposes
of this Section 3.5 only, in determining the outstanding number of shares of CFI
Class A Common Stock, the actual number of shares of New Polaris Class A Common
Stock (as defined in the Merger Agreement) will be divided by the Exchange
Ratio.

(xxv) “Exchange Ratio” means the Constellation Class A Exchange Ratio (as
defined by the Merger Agreement).



--------------------------------------------------------------------------------

(xxvi) “Merger Agreement” means that certain Agreement and Plans of Merger,
dated as of the date hereof, by and among CFI, NORTHSTAR REALTY FINANCE CORP., a
Maryland corporation, NORTHSTAR ASSET MANAGEMENT GROUP INC., a Delaware
corporation, NEW POLARIS INC., a Maryland corporation, NEW SIRIUS, INC., a
Maryland corporation, NORTHSTAR REALTY FINANCE LIMITED PARTNERSHIP, a Delaware
limited partnership, SIRIUS MERGER SUB-T, LLC a Delaware limited liability
company, and NEW SIRIUS MERGER SUB, LLC, a Delaware limited liability company.

(xxvi) “Merger Transaction” means the consummation of the Constellation-Polaris
Merger (as defined by the Merger Agreement).

(xxvii) “Reference CFI Common Stock Price” means, for purposes of this Section
3.5 only, (i) during the Pre-Merger Period, $22.05, and (ii) during the
Post-Merger Period, $22.05 divided by the Exchange Ratio.

(xxviii) “Surviving Company” means the company which survives in the Merger
Transaction.

(iii)    The Contribution Agreement is hereby amended by adding the following to
Section 3.5(a) following the last sentence thereof:

For purposes of Section 3.5(b), concurrent with the closing of the Merger
Transaction, the Surviving Company shall cause OP to issue an additional number
of OP Common Units to be held in the Contingent Consideration Account so that
the aggregate number of OP Common Units held in the Contingent Consideration
Account is equal to the number of OP Common Units held in the Contingent
Consideration Account on the day prior to the closing of the Merger Transaction
multiplied by the Exchange Ratio. All such additional OP Common Units, together
with any distributions thereon, will be treated in the same manner as the OP
Common Units and distributions thereon in the Contingent Consideration Account
are currently treated.

2.    Entire Agreement. This Amendment, together with the Contribution
Agreement, constitutes the entire agreement among the Contributors and CFI with
respect to the subject matter hereof and supersedes any agreement or
understanding entered into as of a date prior to the date hereof among or
between them with respect to such subject matter.

3.    Termination. This Amendment shall terminate automatically upon any
termination of the Merger Agreement, and upon such termination of this
Amendment, the terms of the Contribution Agreement shall not be amended by this
Amendment.

4.    Full Force and Effect. Except as expressly modified by this Amendment, all
of the terms, covenants, agreements, conditions and other provisions of the
Contribution Agreement shall remain in full force and effect in accordance with
its terms.

5.    Governing Law. This Amendment shall be governed by and construed in
accordance with (a) the laws of the State of Maryland with respect to matters,
issues and questions relating to the internal actions and affairs of CFI
(including the powers, rights, duties and obligations of the



--------------------------------------------------------------------------------

directors, officers and stockholders) and (b) the laws of the State of Delaware
with respect to all other matters, issues and questions, without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Delaware.

6.    Counterparts. This Amendment may be executed in counterparts, each one of
which shall be deemed an original and all of which together shall constitute one
and the same instrument.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Contributors and CFI have executed and delivered this
Amendment as of the date first above written.

CONTRIBUTORS:

 

COLONY CAPITAL HOLDINGS, LLC By:  

/s/ Thomas J. Barrack

Name:   Thomas J. Barrack Title:   Managing Member

 

COLONY CAPITAL, LLC By:  

/s/ Mark M. Hedstrom

Name:   Mark M. Hedstrom Title:   Vice President

 

CCH MANAGEMENT PARTNERS I, LLC
By: Colony Capital Holdings, LLC, its Managing Member

By:  

/s/ Thomas J. Barrack

Name:   Thomas J. Barrack Title:   Managing Member

 

FHB HOLDING LLC By:  

/s/ Henry Brauer

Name:   Henry Brauer Title:   Manager

 

RICHARD B. SALTZMAN

By:    

 

/s/ Richard B. Saltzman

 

SIGNATURE PAGE TO AMENDMENT TO CONTRIBUTION AGREEMENT



--------------------------------------------------------------------------------

CFI:

 

COLONY CAPITAL, INC. By:  

/s/ Mark M. Hedstrom

Name:   Mark M. Hedstrom Title:   Chief Operating Officer

 

 

SIGNATURE PAGE TO AMENDMENT TO CONTRIBUTION AGREEMENT